DETAILED ACTION
This Office action is in response to an RCE submitted on December 10, 2021.
Claims 1-18 and 24-31 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 7-9, filed November 11, 2021, with respect to rejection of claims 29 and 31 under 35 U.S.C. § 112(a) have been fully considered and are persuasive.  The rejection of claims 29 and 31 under 35 U.S.C. § 112(a) has been withdrawn. 

Applicant’s arguments, see pg. 10, filed November 11, 2021, with respect to prior art rejection of claims 1-18 and 24-31 have been fully considered and are persuasive.  The prior art rejection of claims 1-18 and 24-31 has been withdrawn. 

Allowable Subject Matter
Claims 1-18 and 24-31 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method implemented in a wireless device, comprising: 
determining configuration data representing a set of configurations; 
receiving at least one reference signal from a transmission point; 
measuring a propagation-related quantity on the basis of the at least one reference signal; and 
deriving an uplink power setting on the basis of the measured propagation-related quantity; 
wherein said receiving of at least one reference signal is performed in accordance with a configuration selected from the set, wherein the configuration is related to uplink power control and is specific to an uplink channel or signal or a group thereof; 
wherein the set of configurations includes at least one configuration suitable for non-beam-specific uplink power control.
Khoshnevis et al. (US 2013/0040578 A1) discloses a UE receiving a RRC signaling message 324 representing a set of configurations such as a first CRS transmit power 326 and reference signal configurations 348 (see FIG. 3). Khoshnevis et al. also discloses the UE determining the uplink power allocation of multipoint reception using the path-loss parameter, 
Li et al. (US 2020/0205085 A1) discloses a UE receiving a set of RS configuration and a RS configuration indication, and the UE also receiving a reference signal in accordance with a RS configuration for that specific reference signal (see ¶ 86). 
However, the prior arts of record do not disclose, alone or in combination, determining configuration data representing a set of configurations; deriving an uplink power setting on the basis of the measured propagation-related quantity; wherein said receiving of at least one reference signal is performed in accordance with a configuration selected from the set, wherein the configuration is related to uplink power control and is specific to an uplink channel or signal or a group thereof; wherein the set of configurations includes at least one configuration suitable for non-beam-specific uplink power control. 
Furthermore, Li et al. suggests that a RS configuration is associated with a DL beam. According to Li et al., a UE receives a set of RS configurations and a RS configuration indication for DL path loss measurements (see ¶¶ 177-78). The UE then receives a DL beam with the reference signal and calculates DL path loss measurements to determine if the path loss change is caused by beam misalignment or by blocking (see ¶¶ 179-81).
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-12 and 28-29 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 24 and 25, please see above explanation for reasons for allowance.
Regarding claim 13, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method implemented in a transmission point, comprising: 
transmitting configuration data representing a set of configurations related to uplink power control of a wireless device to be served by the transmission point; and 
transmitting at least one reference signal, wherein 
a configuration is selected from the set of configurations, and 
the configuration is specific to an uplink channel or signal or a group thereof; 
wherein the set of configurations includes at least one configuration suitable for non-beam-specific uplink power control.
Khoshnevis et al. (US 2013/0040578 A1) discloses a UE receiving a RRC signaling message 324 representing a set of configurations such as a first CRS transmit power 326 and reference signal configurations 348 (see FIG. 3). Khoshnevis et al. also discloses the UE determining the uplink power allocation of multipoint reception using the path-loss parameter, where the path-loss parameter is determined using information from the RRC signaling message 324 (see ¶¶ 66, 80).
Li et al. (US 2020/0205085 A1) discloses a UE receiving a set of RS configuration and a RS configuration indication, and the UE also receiving a reference signal in accordance with a RS configuration for that specific reference signal (see ¶ 86). 
However, the prior arts of record do not disclose, alone or in combination, transmitting configuration data representing a set of configurations related to uplink power control of a wireless device to be served by the transmission point; a configuration is selected from the set of configurations, and the configuration is specific to an uplink channel or signal or a group thereof; wherein the set of configurations includes at least one configuration suitable for non-beam-specific uplink power control. 
Furthermore, Li et al. suggests that a RS configuration is associated with a DL beam. According to Li et al., a UE receives a set of RS configurations and a RS configuration indication for DL path loss measurements (see ¶¶ 177-78). The UE then receives a DL beam with the reference signal and calculates DL path loss measurements to determine if the path loss change is caused by beam misalignment or by blocking (see ¶¶ 179-81).
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 14-18 and 30-31 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 26-27, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474